Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered as of March 17, 2008
between Angeion Corporation (the “Company”) and Mr. William J. Kullback (“you”).

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, you and the Company hereby agree as follows:

 


1.             EMPLOYMENT.


 

The Company hereby agrees to employ you, and you agree to be employed by the
Company beginning March 17, 2008 as CFO and Senior Vice President on the terms
and conditions set forth in this Agreement.  The provisions of Section 6 and 7
of this agreement, however, will become effective on June 15, 2008, assuming
your continued employment on that date.

 

At no additional compensation, you will  serve in such other directorships,
Board committee memberships and offices of the Company and its subsidiaries
(including CFO and Senior Vice President of Medical Graphics) to which you may
from time to time be appointed by the Chief Executive Officer and President of
the Company.  You agree to serve the Company faithfully and, to the best of your
ability, to promote the Company’s interest, and to devote your full working
time, energy and skill to the Company’s business.  You may attend to personal
business and investment, engage in charitable activities and community affairs,
and serve on a reasonable number of corporate, educational and civic boards, so
long as those activities do not interfere with your duties under this
Agreement.  Your service on any corporate boards on which you did not serve as
of the date hereof is subject to prior approval by the Chief Executive
Officer/President and Board of Directors.

 

You will have such authority, powers, functions, duties, and responsibilities as
are normally accorded executive officers serving in the capacity in which you
serve.  You will discharge your duties at all times in accordance with any and
all policies established by the Corporation and will report to, and be subject
to the direction of, the Chief Executive Officer and President.

 


2.             BASE SALARY.


 


(A)           AS PARTIAL COMPENSATION FOR ALL OF YOUR SERVICES (INCLUDING
SERVICES AS, COMMITTEE MEMBER OR OFFICER OF THE COMPANY AND ITS SUBSIDIARIES)
DURING YOUR TERM OF EMPLOYMENT HEREUNDER, YOU WILL RECEIVE A BASE SALARY AT AN
ANNUAL RATE OF NO LESS THAN TWO HUNDRED THOUSAND DOLLARS ($200,000), PAYABLE IN
BIWEEKLY INSTALLMENTS.  THIS BASE SALARY WILL BE REVIEWED ANNUALLY AND SUBJECT
TO INCREASE AT THE DISCRETION OF THE BOARD.

 


3.             CASH BONUS; STOCK AWARDS AND OPTIONS.


 


(A)           AS ADDITIONAL COMPENSATION FOR YOUR SERVICES, BEGINNING MARCH 17,
2008, YOU WILL BE ELIGIBLE TO EARN CASH BONUS COMPENSATION FOR EACH FISCAL YEAR
UP TO A TARGET OF 25% OF YOUR ANNUAL SALARY AND A MAXIMUM OF 50% OF YOUR ANNUAL
SALARY, WHICH

 

--------------------------------------------------------------------------------


 


PERCENTAGE TARGETS WILL BE REVIEWED ANNUALLY AND SUBJECT TO ADJUSTMENT AT THE
DISCRETION THE BOARD.  BONUSES EACH YEAR WILL BE DETERMINED BY THE BOARD OF
DIRECTORS IN ACCORDANCE WITH A BONUS PLAN TO BE ESTABLISHED BY MUTUAL AGREEMENT
BETWEEN THE SENIOR EXECUTIVE TEAM AND THE BOARD OF DIRECTORS FOR THAT YEAR.  ANY
BONUS UNDER THIS SECTION 3(A) FOR FISCAL 2008 WILL BE UNDER THE TERMS OF THE
ANGEION 2008 BONUS PROGRAM ON A PRO RATA BASIS FROM THE EMPLOYMENT DATE THROUGH
OCTOBER 31, 2008.  THE ANGEION 2008 BONUS PROGRAM HAS NOT YET BEEN FINALIZED BY
THE ANGEION COMPENSATION COMMITTEE AND BOARD OF DIRECTORS.

 


(B)           YOU WILL BE GRANTED A COMBINATION OF STOCK OPTIONS AND RESTRICTED
STOCK GRANTS IN AN AMOUNT COMMENSURATE WITH YOUR POSITION.

 


4.             FRINGE BENEFITS.


 


(A)           YOU WILL BE ELIGIBLE TO PARTICIPATE IN ANY AND ALL COMPANY
SPONSORED INSURANCE (INCLUDING MEDICAL, DENTAL, LIFE AND DISABILITY INSURANCE),
RETIREMENT, AND OTHER FRINGE BENEFIT PROGRAMS THAT IT MAINTAINS FOR ITS
EXECUTIVE OFFICERS, SUBJECT TO AND ON A BASIS CONSISTENT WITH THE TERMS OF EACH
SUCH PLAN OR PROGRAM.

 

(b)           You will be eligible for 20 PTO days per calendar year (or such
greater amount as may be granted by the Company), accrued in accordance with
Company policy.  You may accrue up to a maximum of 30 PTO days and may carry
forward 20 PTO days from calendar year to year.  Any accrued but unused PTO time
will be paid on any termination in accordance with Company policy.  You will
also be entitled to paid holidays in accordance with such policies as may be
implemented from time to time by the Company for management-level employees
generally.

 


(C)           THE COMPANY DOES NOT GUARANTEE THE ADOPTION OR CONTINUANCE OF ANY
PARTICULAR EMPLOYEE BENEFIT DURING YOUR EMPLOYMENT, AND NOTHING IN THIS
AGREEMENT IS INTENDED TO, OR WILL IN ANY WAY, RESTRICT THE RIGHT OF THE COMPANY,
TO AMEND, MODIFY OR TERMINATE ANY OF ITS BENEFITS DURING YOUR EMPLOYMENT.

 


5.             EXPENSES.  DURING THE TERM OF YOUR EMPLOYMENT, THE COMPANY WILL
REIMBURSE YOU FOR YOUR REASONABLE TRAVEL AND OTHER EXPENSES INCIDENT TO YOUR
RENDERING OF SERVICES IN CONFORMITY WITH ITS REGULAR POLICIES REGARDING
REIMBURSEMENT OF EXPENSES AS IN EFFECT FROM TIME TO TIME.  PAYMENTS TO YOU UNDER
THIS PARAGRAPH WILL BE MADE UPON PRESENTATION OF EXPENSE VOUCHERS IN SUCH DETAIL
AS THE COMPANY MAY FROM TIME TO TIME REASONABLY REQUIRE.


 


6.             TERM AND TERMINATION.


 


(A)           TERM.  YOUR EMPLOYMENT WITH THE COMPANY WILL CONTINUE UNLESS AND
UNTIL TERMINATED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 


(B)           TERMINATION.  YOUR EMPLOYMENT UNDER THIS AGREEMENT MAY BE
TERMINATED AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 


(I)            BY YOUR RESIGNATION UPON 60 DAYS PRIOR WRITTEN NOTICE TO THE
COMPANY.

 


(II)           BY THE COMPANY FOR CAUSE (AS DEFINED IN THIS AGREEMENT)
IMMEDIATELY UPON WRITTEN NOTICE TO YOU.

 


(III)          BY THE COMPANY FOR ANY REASON AND AT ANY TIME UPON 60 DAYS PRIOR
WRITTEN NOTICE TO YOU.

 


(IV)          BY THE COMPANY AT ANY TIME IN THE EVENT OF YOUR DISABILITY (AS
DEFINED IN THIS AGREEMENT).

 


(C)           DEATH.  THIS AGREEMENT WILL AUTOMATICALLY TERMINATE UPON YOUR
DEATH.

 


7.             CONSEQUENCES OF TERMINATION.

 


(A)           TERMINATION FOR CAUSE; RESIGNATION PRIOR TO CHANGE IN CONTROL OR
MORE THAN 18 MONTHS AFTER CHANGE IN CONTROL.  IF YOUR EMPLOYMENT IS TERMINATED
AT ANY TIME BY THE COMPANY FOR CAUSE OR IF YOU RESIGN PRIOR TO A CHANGE IN
CONTROL (AS DEFINED IN THE SEPARATE CHANGE-IN-CONTROL AGREEMENT ATTACHED HERETO
(THE “CHANGE-IN-CONTROL AGREEMENT”)) OR MORE THAN 18 MONTHS AFTER A CHANGE IN
CONTROL, THEN YOU WILL BE PAID (I) YOUR BASE SALARY TO THE DATE OF TERMINATION
AND (II) THE UNPAID PORTION OF ANY BONUS OR INCENTIVE AMOUNT EARNED BY YOU FOR
THE FISCAL YEAR ENDING PRIOR TO THE TERMINATION OF YOUR EMPLOYMENT THAT YOU ARE
ENTITLED TO RECEIVE UNDER THE TERMS OF THE ANNUAL INCENTIVE PLAN.  YOU WILL NOT
BE ENTITLED TO RECEIVE ANY BASE SALARY OR FRINGE BENEFITS FOR ANY PERIOD AFTER
THE DATE OF TERMINATION, EXCEPT FOR THE RIGHT TO RECEIVE BENEFITS THAT HAVE
BECOME VESTED UNDER ANY BENEFIT PLAN OR TO WHICH YOU ARE ENTITLED AS A MATTER OF
LAW.


 


(B)           TERMINATION WITHOUT CAUSE PRIOR TO CHANGE IN CONTROL OR MORE THAN
18 MONTHS AFTER CHANGE IN CONTROL.  IF THE COMPANY TERMINATES YOUR EMPLOYMENT
WITHOUT CAUSE PRIOR TO A CHANGE IN CONTROL OR MORE THAN 18 MONTHS AFTER A CHANGE
IN CONTROL, THEN:


 


(I)            THE COMPANY WILL PAY YOU A LUMP SUM EQUAL TO 9 MONTHS OF YOUR
CURRENT BASE SALARY, LESS APPLICABLE TAX WITHHOLDINGS WITHIN 20 DAYS OF YOUR
EXECUTION OF A RELEASE OF CLAIMS IN FAVOR OF THE COMPANY, IN SUBSTANTIALLY THE
FORM ATTACHED AS EXHIBIT A, PROVIDED THAT YOU DO NOT REVOKE OR RESCIND YOUR
RELEASE AS SPECIFIED THEREIN; AND


 


(II)           THE COMPANY WILL PAY THE UNPAID PORTION OF ANY BONUS AND
INCENTIVE AMOUNTS EARNED BY YOU FOR THE FISCAL YEAR ENDING PRIOR TO THE
TERMINATION OF YOUR EMPLOYMENT THAT YOU ARE ELIGIBLE TO RECEIVE UNDER THE TERMS
OF THE APPLICABLE BONUS AND INCENTIVE PLANS; AND


 


(III)          YOU WILL BE ELIGIBLE FOR THE ANNUAL INCENTIVE BONUS FOR THE
FISCAL YEAR IN WHICH YOUR TERMINATION OCCURS.  IF YOUR TERMINATION OCCURS IN THE
FIRST SIX MONTHS OF THE COMPANY’S FISCAL YEAR, YOU WILL BE ELIGIBLE FOR THE
CFO-LEVEL BONUS FOR TARGET PERFORMANCE.  IF YOUR TERMINATION OCCURS IN THE
SECOND SIX MONTHS OF THE

 

3

--------------------------------------------------------------------------------


 


COMPANY’S FISCAL YEAR, YOU WILL BE ELIGIBLE FOR THE GREATER OF: (A) THE
CFO-LEVEL BONUS FOR TARGET PERFORMANCE FOR THE FISCAL YEAR, OR (B) IF OTHER
SENIOR EXECUTIVES RECEIVE A BONUS FOR OVER TARGET PERFORMANCE FOR THE FISCAL
YEAR, THEN YOU WILL RECEIVE THE COMPARABLE CFO-LEVEL BONUS SPECIFIED FOR OVER
TARGET PERFORMANCE FOR THE FISCAL YEAR.  IN EITHER CASE, IN THE EVENT THE TARGET
GOALS HAVE NOT BEEN SET AT THE TIME YOUR EMPLOYMENT TERMINATES, FOR PURPOSES OF
THIS PARAGRAPH, THE TARGET GOALS IN EFFECT FOR THE PRECEDING FISCAL YEAR WILL BE
USED.  FOR PURPOSES OF THIS PARAGRAPH, THE COMPANY WAIVES ANY OTHER CONDITION
PRECEDENT, SUCH AS CONTINUED EMPLOYMENT.  THE ANNUAL INCENTIVE BONUS YOU ARE
PAID PURSUANT TO THIS SECTION WILL BE PRORATED BY MULTIPLYING BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS YOU WORKED IN THE BONUS PERIOD PRIOR TO
THE TERMINATION OF YOUR EMPLOYMENT, AND THE DENOMINATOR OF WHICH IS THE NUMBER
OF DAYS IN THE BONUS PERIOD, LESS ANY AMOUNT OF ANY SUCH INCENTIVE BONUS ALREADY
PAID TO YOU IN YOUR YEAR OF TERMINATION, IF ANY.  THE PRO-RATED INCENTIVE BONUS
TO BE PAID PURSUANT TO THIS PARAGRAPH 7(B)(III) WILL BE PAID ONLY IF SENIOR
MANAGEMENT OF THE COMPANY ARE PAID A BONUS BASED ON ACHIEVEMENT OF GOALS AT OR
ABOVE TARGET FOR THE YEAR IN WHICH THE TERMINATION OCCURS, AND ANY BONUS WILL BE
PAID TO YOU AT THE SAME TIME AND MANNER AS THE BONUS IS PAID TO OTHER SENIOR
MANAGEMENT OF THE COMPANY; BUT PAYMENTS, IF ANY, MUST OCCUR WITHIN THE CALENDAR
YEAR IN WHICH THE RELEVANT COMPANY FISCAL YEAR ENDS.


 


(IV)          YOU WILL BE ELIGIBLE TO ELECT CONTINUED GROUP HEALTH AND LIFE
COVERAGE, INCLUDING MEDICAL AND DENTAL COVERAGE, AS OTHERWISE REQUIRED UNDER
APPLICABLE STATE CONTINUATION LAW AND THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1986, 29 U.S.C. §§ 1161-1168; 26 U.S.C. § 4980B(F), AS
AMENDED, AND ALL APPLICABLE REGULATIONS (REFERRED TO COLLECTIVELY AS “COBRA”). 
FOR THIS 12-MONTH PERIOD, THE COMPANY WILL CONTINUE TO PAY ITS SHARE OF THE
HEALTHCARE AND LIFE INSURANCE PREMIUMS FOR YOUR FAMILY COVERAGE AND YOU WILL BE
OBLIGATED TO PAY YOUR SHARE OF THE COST ASSOCIATED WITH THE COVERAGE AS IF YOU
WERE STILL ACTIVELY EMPLOYED BY THE COMPANY.  IF, DURING THE 12-MONTH PERIOD,
YOU BECOME EMPLOYED BY A THIRD PARTY AND ELIGIBLE FOR ANY HEALTH CARE OR LIFE
INSURANCE COVERAGE PROVIDED BY THAT THIRD PARTY, THE COMPANY WILL NOT,
THEREAFTER, BE OBLIGATED TO CONTINUE TO PAY THIS AMOUNT.  YOU WILL BE
RESPONSIBLE FOR THE FULL COST OF ANY HEALTH CARE OR LIFE INSURANCE COVERAGE
AFTER THE END OF THE 12 MONTHS.  IF, HOWEVER, ON THE DATE YOUR EMPLOYMENT
TERMINATES, MEDICAL AND DENTAL COVERAGE IS PROVIDED UNDER A PLAN THAT IS
“SELF-INSURED” FOR PURPOSES OF SECTION 105(H) OF THE CODE, THEN IN LIEU OF THE
COMPANY’S PREMIUM CONTRIBUTION, THE COMPANY WILL PAY YOU, IN A SINGLE LUMP SUM
WITHIN 30 DAYS OF THE DATE YOUR EMPLOYMENT TERMINATES, THE PRODUCT OF: (I) 12
TIMES (II) THE SUM OF: (A) THE MONTHLY PREMIUM COST FOR THESE LIFE, MEDICAL AND
DENTAL COVERAGES (BASED UPON THE COBRA RATES THEN IN EFFECT) LESS (B) YOUR
MONTHLY CONTRIBUTION OUT OF COMPENSATION FOR THESE COVERAGES THEN IN EFFECT.


 


(V)           THE COMPANY WILL PAY UP TO TEN PERCENT OF YOUR BASE SALARY FOR OUT
PLACEMENT COUNSELING TO YOU.  SUCH PAYMENTS WILL BE MADE EITHER DIRECTLY TO THE
COUNSELOR OR TO YOU WITHIN 30 DAYS AFTER PRESENTATION OF AN INVOICE FOR SERVICES

 

4

--------------------------------------------------------------------------------


 


RENDERED OR TO BE RENDERED.  NO PAYMENT WILL BE MADE FOR SERVICES TO BE RENDERED
MORE THAN TWO YEARS AFTER THE DATE OF TERMINATION.

 


(C)           TERMINATION IN THE EVENT OF DEATH OR DISABILITY.  IF YOUR
EMPLOYMENT TERMINATES DUE TO YOUR DEATH OR IF THE COMPANY TERMINATES YOUR
EMPLOYMENT DUE TO INCAPACITY AT ANY TIME, THEN

 


(I)            THE COMPANY WILL CONTINUE TO PAY YOUR BASE SALARY TO YOUR ESTATE
OR TO YOU FOR THE REMAINDER OF THE MONTH IN WHICH YOUR DEATH OCCURS OR IN WHICH
YOUR EMPLOYMENT IS TERMINATED DUE TO INCAPACITY, TOGETHER WITH THE UNPAID
PORTION OF ANY BONUS OR INCENTIVE AMOUNT EARNED BY YOU FOR THE FISCAL YEAR
ENDING PRIOR TO THE TERMINATION OF YOUR EMPLOYMENT THAT YOU ARE ENTITLED TO
RECEIVE UNDER THE TERMS OF THE APPLICABLE INCENTIVE PLAN; AND IN THE EVENT OF
TERMINATION DUE TO DISABILITY, YOU WILL CONTINUE TO RECEIVE, DURING THAT MONTH,
ALL OF THE FRINGE BENEFITS THEN BEING PAID OR PROVIDED TO YOU;

 


(II)           THE COMPANY WILL PAY YOU AN ANNUAL INCENTIVE BONUS FOR THE FISCAL
YEAR IN WHICH THE TERMINATION OCCURS CALCULATED AS SET FORTH IN
SECTION 7(B)(III) ABOVE.

 


(III)          YOU WILL BE ELIGIBLE TO RECEIVE ALL DISABILITY AND OTHER
BENEFITS, SUCH AS CONTINUED HEALTH COVERAGE OR LIFE INSURANCE PROCEEDS, PROVIDED
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE HEALTH CARE COVERAGE, LIFE
INSURANCE, DISABILITY, OR OTHER EMPLOYEE BENEFIT PLANS OF THE COMPANY AND
APPLICABLE LAW.

 


(D)           TERMINATION WITHIN 18 MONTHS AFTER CHANGE IN CONTROL.  IF, WITHIN
18 MONTHS AFTER A CHANGE IN CONTROL, YOUR EMPLOYMENT TERMINATES, YOUR RIGHTS
WILL BE GOVERNED BY THE CHANGE-IN-CONTROL AGREEMENT ATTACHED HERETO AND EXECUTED
CONCURRENTLY HEREWITH.  AFTER THE EXPIRATION OF SUCH 18-MONTH PERIOD, YOU RIGHTS
WILL AGAIN BE GOVERNED SOLELY BY THIS AGREEMENT.

 


(E)           BENEFITS.  THE BENEFITS PROVIDED YOU UNDER THIS SECTION 7 OR IN
THE CHANGE IN CONTROL AGREEMENT ARE IN LIEU OF ANY BENEFITS THAT WOULD OTHERWISE
BE PROVIDED TO YOU UNDER ANY SEVERANCE PAY OR OTHER POLICIES OF THE COMPANY.  IN
THE EVENT YOU ARE ENTITLED TO BENEFITS UNDER THE CHANGE IN CONTROL AGREEMENT,
YOU WILL NOT BE ENTITLED TO ANY BENEFITS UNDER THIS SECTION 7.  NOTHING IN THIS
EMPLOYMENT AGREEMENT AFFECTS THE VESTING, EXERCISABILITY OR OTHER TERMS OF ANY
STOCK OPTION OR OTHER EQUITY GRANT, OR OTHER BENEFITS VESTED AS OF THE DATE OF
TERMINATION, AND ALL STOCK OPTIONS AND OTHER GRANTS AND BENEFITS ARE COVERED BY
THE TERMS OF THE GRANTS AND THE PLANS UNDER THEY WERE ISSUED.

 


(F)            RELEASE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
YOU ARE NOT ENTITLED TO ANY COMPENSATION OR BENEFITS UNDER THIS SECTION 7 OR
UNDER THE AMENDED CHANGE IN CONTROL AGREEMENT, OTHER THAN COMPENSATION THROUGH
THE DATE OF TERMINATION AND BENEFITS PREVIOUSLY VESTED, UNLESS AND UNTIL YOU
SIGN A RELEASE OF CLAIMS IN FAVOR OF THE COMPANY, IN SUBSTANTIALLY THE FORM AS
ATTACHED AS EXHIBIT A, AND PROVIDED FURTHER THAT YOU DO NOT REVOKE OR RESCIND
YOUR RELEASE AS SPECIFIED THEREIN.  FURTHER, THE COMPANY WILL

 

5

--------------------------------------------------------------------------------


 


NOT BE REQUIRED TO BEGIN MAKING ANY PAYMENTS TO YOU UNDER THIS SECTION 7 OR
UNDER THE AMENDED CHANGE IN CONTROL AGREEMENT UNTIL THE EXPIRATION OF THE
RESCISSION AND REVOCATION PERIODS SET FORTH IN THE RELEASE OF CLAIMS.

 


(G)           AGREEMENT BY MEDICAL GRAPHICS CORPORATION.  THE COMPANY HAS
RESPONSIBILITY FOR BENEFITS TO WHICH YOU OR ANY OTHER PERSON ARE ENTITLED
PURSUANT TO THIS SECTION 7 BUT TO THE EXTENT THE COMPANY IS UNABLE OR UNWILLING
TO PROVIDE SUCH BENEFITS, MEDICAL GRAPHICS CORPORATION WILL BE JOINTLY AND
SEVERALLY RESPONSIBLE THEREFORE TO THE EXTENT PERMITTED BY APPLICABLE LAW.

 


8.             WITHHOLDING BY COMPANY.  YOU AUTHORIZE THE COMPANY TO WITHHOLD,
REPORT AND TRANSMIT TO EACH TAX AUTHORITY ALL INCOME, EMPLOYMENT AND EXCISE TAX
REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT.  YOU, AND
NOT THE COMPANY, WILL BE SOLELY RESPONSIBLE FOR ANY AND ALL TAXES, INCLUDING BUT
NOT LIMITED TO, EXCISE TAXES UNDER SECTIONS 280G AND 409A OF THE CODE, IN EXCESS
OF ANY REQUIRED TAX WITHHOLDING UNDER THE PRECEDING SENTENCE.


 


9.             NO MITIGATION.  FOLLOWING TERMINATION OF YOUR EMPLOYMENT FOR ANY
REASON YOU WILL BE UNDER NO OBLIGATION TO MITIGATE YOUR DAMAGES BY SEEKING OTHER
EMPLOYMENT, AND THERE WILL BE NO OFFSET AGAINST THE AMOUNTS DUE YOU UNDER
SECTION 7, EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 7(B)(III) OR FOR ANY
CLAIMS WHICH THE COMPANY MAY HAVE AGAINST YOU.


 


10.           PROPERTY RIGHTS, CONFIDENTIALITY, NON-SOLICIT AND NON-COMPETE
PROVISIONS.


 


(A)           COMPANY’S PROPERTY.

 


(I)            YOU MUST PROMPTLY DISCLOSE TO THE COMPANY IN WRITING ALL
INVENTIONS, DISCOVERIES, AND WORKS OF AUTHORSHIP, WHETHER OR NOT PATENTABLE OR
COPYRIGHTABLE, THAT ARE CONCEIVED, MADE, DISCOVERED, WRITTEN, OR CREATED BY YOU
ALONE OR JOINTLY WITH ANOTHER PERSON, GROUP, OR ENTITY, WHETHER DURING THE
NORMAL HOURS OF EMPLOYMENT AT THE COMPANY OR ON YOUR OWN TIME, DURING THE TERM
OF THIS AGREEMENT.  YOU AGREE TO ASSIGN ALL RIGHTS TO ALL SUCH INVENTIONS AND
WORKS OF AUTHORSHIP TO THE COMPANY.  YOU FURTHER AGREE TO GIVE THE COMPANY ANY
OF THE ASSISTANCE IT REASONABLY REQUIRES IN ORDER FOR THE COMPANY TO PERFECT,
PROTECT AND USE ITS RIGHTS TO INVENTIONS AND WORKS OF AUTHORSHIP.

 

This provision does not apply to an invention, discovery, or work of authorship
for which no equipment, supplies, facility, or trade secret information of the
Company was used and that was developed entirely on your own time and that does
not relate to the business of the Company, to the Company’s anticipated research
or developments, or does not result from any work performed by you for the
Company.

 


(II)           YOU MAY NOT REMOVE ANY RECORDS, DOCUMENTS, OR ANY OTHER TANGIBLE
ITEMS (EXCLUDING YOUR PERSONAL PROPERTY) FROM THE PREMISES OF THE COMPANY IN
EITHER ORIGINAL OR DUPLICATE FORM, EXCEPT AS IS NEEDED IN THE ORDINARY COURSE OF
CONDUCTING BUSINESS FOR THE COMPANY.

 

6

--------------------------------------------------------------------------------


 


(III)          UPON TERMINATION OF EMPLOYMENT WITH THE COMPANY, OR AT ANY OTHER
TIME UPON THE COMPANY’S REQUEST, COMPLY WITH THE REQUIREMENTS OF SECTION 13
HEREIN.

 


(B)           CONFIDENTIAL INFORMATION.

 


(I)            PURPOSE AND SCOPE.  THE COMPANY WILL, IN THE COURSE OF YOUR
EMPLOYMENT, RELY UPON YOU FOR AND IMPART AND DISCLOSE TO YOU IN CONFIDENCE
CONFIDENTIAL INFORMATION, AS HEREINAFTER DEFINED.  YOU ACKNOWLEDGE THAT THE
COMPANY OPERATES IN A COMPETITIVE ENVIRONMENT AND THAT THE COMPANY HAS AN
INTEREST IN PROTECTING ITS CONFIDENTIAL INFORMATION.  IN CONSIDERATION OF YOUR
EMPLOYMENT HEREUNDER AND THE BENEFITS SET FORTH IN THIS AGREEMENT, YOU AGREE TO
(1) MAINTAIN THE CONFIDENTIALITY OF THE COMPANY’S CONFIDENTIAL INFORMATION AND
(2) USE THE COMPANY’S CONFIDENTIAL INFORMATION FOR THE EXCLUSIVE BENEFIT OF THE
COMPANY, AS SET FORTH BELOW.

 


(II)           CONFIDENTIAL INFORMATION/NONDISCLOSURE.  YOU UNDERSTAND AND AGREE
THAT AS AN EMPLOYEE OF THE COMPANY, YOU WILL RECEIVE AND CONTRIBUTE TO
CONFIDENTIAL INFORMATION.  YOU AGREE THAT AT ALL TIMES DURING YOUR EMPLOYMENT
AND AFTER THE TERMINATION THEREOF FOR ANY REASON WHATSOEVER, YOU WILL KEEP
SECRET CONFIDENTIAL INFORMATION AND THAT YOU WILL NOT USE OR DISCLOSE THE SAME
EXCEPT AS SUCH USE OR DISCLOSURE MAY BE REQUIRED IN CONNECTION WITH YOUR WORK
FOR THE COMPANY, OR UNLESS THE COMPANY FIRST EXPRESSLY AUTHORIZES SUCH
DISCLOSURE IN WRITING, OR UNLESS SUCH DISCLOSURE IS COMPELLED BY LAW OR LEGAL
PROCESS.  YOU ACKNOWLEDGE THAT THE COMPANY’S CONFIDENTIAL INFORMATION
CONSTITUTES A UNIQUE AND VALUABLE ASSET OF THE COMPANY AND REPRESENTS A
SUBSTANTIAL INVESTMENT OF TIME AND EXPENSE BY THE COMPANY AND THAT ANY IMPROPER
DISCLOSURE OR OTHER USE OF SUCH KNOWLEDGE OR INFORMATION OTHER THAN FOR THE SOLE
BENEFIT OF THE COMPANY WOULD BE WRONGFUL AND WOULD CAUSE IRREPARABLE HARM TO THE
COMPANY.

 


(III)          ASSIGNMENT.  YOU HEREBY ASSIGN TO THE COMPANY ANY RIGHTS YOU MAY
HAVE OR ACQUIRE IN THE CONFIDENTIAL INFORMATION AND RECOGNIZE THAT ALL OF THE
CONFIDENTIAL INFORMATION IS AND WILL BE THE SOLE PROPERTY OF THE COMPANY AND ITS
SUCCESSORS AND ASSIGNS.

 


(IV)          DEFINITION.  FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL
INFORMATION” MEANS ANY AND ALL INFORMATION IN WHATEVER FORM, WHETHER WRITTEN,
ELECTRONICALLY STORED, ORALLY TRANSMITTED OR MEMORIZED PERTAINING TO:  TRADE
SECRETS; CUSTOMER LISTS, RECORDS AND OTHER INFORMATION REGARDING CUSTOMERS;
PRICE LISTS AND PRICING POLICIES, FINANCIAL PLANS, RECORDS, LEDGERS AND
INFORMATION; PURCHASE ORDERS, AGREEMENTS AND RELATED DATA; BUSINESS DEVELOPMENT
PLANS; PRODUCTS AND TECHNOLOGIES; PRODUCT TESTS; MANUFACTURING COSTS; PRODUCT OR
SERVICE PRICING; SALES AND MARKETING PLANS; RESEARCH AND DEVELOPMENT PLANS;
PERSONNEL AND EMPLOYMENT RECORDS, FILES, DATA AND POLICIES (REGARDLESS OF
WHETHER THE INFORMATION PERTAIN TO YOU OR OTHER EMPLOYEES OF THE COMPANY); TAX
OR FINANCIAL INFORMATION; BUSINESS AND SALES METHODS AND OPERATIONS; BUSINESS
CORRESPONDENCE, MEMORANDA AND OTHER RECORDS; INVENTIONS, IMPROVEMENTS AND
DISCOVERIES; PROCESSES AND METHODS;

 

7

--------------------------------------------------------------------------------


 


AND BUSINESS OPERATIONS AND RELATED DATA FORMULAE; COMPUTER RECORDS AND RELATED
DATA; KNOW-HOW, RESEARCH AND DEVELOPMENT; TRADEMARK, TECHNOLOGY, TECHNICAL
INFORMATION, COPYRIGHTED MATERIAL; AND ANY OTHER CONFIDENTIAL OR PROPRIETARY
DATA AND INFORMATION WHICH YOU ENCOUNTER DURING EMPLOYMENT, ALL OF WHICH ARE
HELD, POSSESSED OR OWNED BY THE COMPANY AND ALL OF WHICH ARE CONTINUALLY USED IN
THE OPERATIONS AND BUSINESS OF THE COMPANY.  THE COMPILATION, MANIPULATION OR
OTHER EXPLOITATION OF GENERALLY KNOWN INFORMATION MAY CONSTITUTE CONFIDENTIAL
INFORMATION.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE KNOWLEDGE OR INFORMATION
THAT IS NOW OR SUBSEQUENTLY BECOMES GENERALLY KNOWN WITHIN THE COMPANY’S
INDUSTRY OTHER THAN AS A DIRECT OR INDIRECT RESULT OF THE BREACH OF THIS
AGREEMENT BY YOU.

 


(C)           NON-SOLICITATION OF CLIENTS.  DURING YOUR EMPLOYMENT, AND FOR 12
MONTHS AFTER THE DATE ON WHICH YOU ARE NO LONGER EMPLOYED BY THE COMPANY (FOR
ANY REASON), IN ANY CAPACITY, YOU MAY NOT, DIRECTLY OR INDIRECTLY, DIVERT,
SOLICIT OR ACCEPT BUSINESS FROM ANY CLIENT OR PROSPECTIVE CLIENT OF THE COMPANY
FOR BUSINESS RELATING TO (A) THE MANUFACTURE OR SALE OF CARDIO RESPIRATORY
DIAGNOSTIC DEVICES TO THE (I) CLINICAL RESEARCH, (II) HOSPITAL, PHYSICIAN OFFICE
AND CLINIC OR (III) HEALTH & FITNESS MARKETS OR (B) ANY OTHER BUSINESS IN WHICH
THE COMPANY IS THEN ENGAGED AND WAS ENGAGED ON THE DATE OF YOUR TERMINATION. 
YOU ALSO MAY NOT, DIRECTLY OR INDIRECTLY, IN ANY WAY INTERFERE, OR ATTEMPT TO
INTERFERE, WITH THE COMPANY’S RELATIONSHIPS WITH ANY OF ITS ACTUAL OR POTENTIAL
VENDORS OR SUPPLIERS.

 


(D)           NON-SOLICITATION OF EMPLOYEES.  DURING YOUR EMPLOYMENT, AND FOR 12
MONTHS AFTER THE DATE IN WHICH YOU ARE NO LONGER EMPLOYED BY THE COMPANY (FOR
ANY REASON), IN ANY CAPACITY, YOU MAY NOT, DIRECTLY OR INDIRECTLY, ATTEMPT TO
HIRE AWAY ANY THEN-CURRENT EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OR TO
PERSUADE ANY SUCH EMPLOYEE TO LEAVE EMPLOYMENT WITH THE COMPANY OR ANY
SUBSIDIARY.

 


(E)           NON-COMPETITION.  DURING YOUR EMPLOYMENT AND FOR 12 MONTHS AFTER 
THE DATE IN WHICH YOU ARE NO LONGER EMPLOYED BY THE COMPANY IN ANY CAPACITY, YOU
MAY NOT ENGAGE OR PARTICIPATE, EITHER INDIVIDUALLY OR AS AN EMPLOYEE, CONSULTANT
OR PRINCIPAL, PARTNER, AGENT, TRUSTEE, OFFICER OR DIRECTOR OF A CORPORATION,
PARTNERSHIP, OR OTHER BUSINESS ENTITY, IN ANY BUSINESS WHICH COMPETES WITH THE
COMPANY RELATING TO (A) THE MANUFACTURE OR SALE OF CARDIO RESPIRATORY DIAGNOSTIC
DEVICES TO (I) CLINICAL RESEARCH, (II) HOSPITAL, PHYSICIAN OFFICE AND CLINIC OR
(III) HEALTH & FITNESS MARKETS OR (B) ANY OTHER BUSINESS IN WHICH THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY (TO THE EXTENT THAT THE COMPANY HAS MORE THAN A 20
PERCENT EQUITY INTEREST IN THE SUBSIDIARY) COMPANY IS THEN ENGAGED AND WAS
ENGAGED ON THE DATE OF YOUR TERMINATION.  MERE OWNERSHIP BY YOU OF NOT MORE THAN
5% OF THE OUTSTANDING COMMON STOCK OF A COMPANY THE SECURITIES OF WHICH ARE
PUBLICLY TRADED WILL NOT CONSTITUTE COMPETITION FOR PURPOSES OF THIS
SECTION 9(E).

 

The provisions of this Section 10 survive the termination of this Agreement.

 


11.           ARBITRATION.  EXCEPT AS PROVIDED IN SECTION 12, ANY DISPUTES
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING WITHOUT LIMITATION
THE MAKING OF THIS AGREEMENT) MUST BE RESOLVED BY FINAL AND BINDING ARBITRATION
TO BE HELD IN MINNEAPOLIS,

 

8

--------------------------------------------------------------------------------


 


MINNESOTA IN ACCORDANCE WITH THE RULES AND PROCEDURES OF THE AMERICAN
ARBITRATION ASSOCIATION.  THE PARTIES WILL SELECT A MUTUALLY AGREEABLE SINGLE
ARBITRATOR TO RESOLVE THE DISPUTE OR IF THEY FAIL OR ARE UNABLE TO DO SO, EACH
SIDE WILL WITHIN THE FOLLOWING 10 BUSINESS DAYS SELECT A SINGLE ARBITRATOR AND
THE TWO SO SELECTED WILL SELECT A THIRD ARBITRATOR WITHIN THE FOLLOWING 10
BUSINESS DAYS.  THE ARBITRATION AWARD OR OTHER RESOLUTION MAY BE ENTERED AS A
JUDGMENT AT THE REQUEST OF THE PREVAILING PARTY BY ANY COURT OF COMPETENT
JURISDICTION IN MINNESOTA OR ELSEWHERE.  THE ARBITRATOR MAY CONSTRUE OR
INTERPRET, BUT MAY NOT IGNORE OR VARY THE TERMS OF THIS AGREEMENT, AND WILL BE
BOUND BY CONTROLLING LAW.  EACH PARTY WILL BEAR ITS OWN COSTS AND ATTORNEYS’
FEES IN CONNECTION WITH THE ARBITRATION; PROVIDED, HOWEVER, THAT THE COMPANY
WILL PAY 75%, AND YOU WILL PAY 25%, OF THE COSTS AND EXPENSES OF THE
ARBITRATOR(S) AND ANY ADMINISTRATIVE OR OTHER FEES ASSOCIATED WITH SUCH
ARBITRATION.


 


12.           INJUNCTIVE/DECLARATORY RELIEF.  YOU ACKNOWLEDGE AND AGREE THAT THE
SERVICES TO BE RENDERED BY YOU HEREUNDER ARE OF A SPECIAL CHARACTER, AND THAT
ANY VIOLATION OF SECTION 9 HEREOF COULD BE HIGHLY INJURIOUS TO THE COMPANY, AND
THAT IT WOULD BE EXTREMELY DIFFICULT TO COMPENSATE THE COMPANY FULLY FOR DAMAGES
FOR ANY SUCH VIOLATION.  ACCORDINGLY, THE PARTIES SPECIFICALLY AGREE THAT THE
COMPANY WILL BE ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF TO ENFORCE
THE PROVISIONS OF SECTION 9 HEREOF AND THAT YOU ARE ENTITLED TO SEEK DECLARATORY
RELIEF TO RESOLVE ANY DISPUTES OR INTERPRETATIONS REGARDING SECTION 9 HEREOF. 
ANY SUCH RELIEF MAY BE GRANTED WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES
AND WITHOUT NECESSITY OF POSTING ANY BOND.  THIS PROVISION WITH RESPECT TO
INJUNCTIVE AND DECLARATORY RELIEF WILL NOT, HOWEVER, DIMINISH THE RIGHT OF
EITHER PARTY TO CLAIM AND RECOVER DAMAGES, OR TO SEEK AND OBTAIN ANY OTHER
RELIEF AVAILABLE TO IT AT LAW OR IN EQUITY, IN ADDITION TO SUCH INJUNCTIVE OR
DECLARATORY RELIEF.


 


13.           SURRENDER/DISPOSITION OF RECORDS AND PROPERTY.  UPON TERMINATION
OF YOUR EMPLOYMENT WITH THE COMPANY, YOU MUST DELIVER PROMPTLY TO THE COMPANY
ALL RECORDS, MANUALS, BOOKS, BLANK FORMS, DOCUMENTS, LETTERS, MEMORANDA, NOTES,
NOTEBOOKS, REPORTS, COMPUTER DISKS, COMPUTER SOFTWARE, COMPUTER PROGRAMS
(INCLUDING SOURCE CODE, OBJECT CODE, ON-LINE FILES, DOCUMENTATION, TESTING
MATERIALS AND PLANS AND REPORTS) DESIGNS, DRAWINGS, FORMULAE, DATA, TABLES OR
CALCULATIONS OR COPIES THEREOF, WHICH ARE THE PROPERTY OF THE COMPANY OR ANY
SUBSIDIARY OR WHICH RELATE IN ANY WAY TO THE BUSINESS, PRODUCTS, PRACTICES OR
TECHNIQUES OF THE COMPANY OR ANY SUBSIDIARY, AND ALL OTHER PROPERTY, TRADE
SECRETS AND CONFIDENTIAL INFORMATION OF THE COMPANY, INCLUDING, BUT NOT LIMITED
TO, ALL TANGIBLE, WRITTEN, GRAPHICAL, MACHINE READABLE AND OTHER MATERIALS
(INCLUDING ALL COPIES) WHICH IN WHOLE OR IN PART CONTAIN ANY TRADE SECRETS OR
CONFIDENTIAL INFORMATION OF THE COMPANY WHICH IN ANY OF THESE CASES ARE IN YOUR
POSSESSION OR UNDER YOUR CONTROL.  NOTWITHSTANDING ANY OTHER PROVISIONS TO THE
CONTRARY, HOWEVER, YOU MAY RETAIN ELECTRONIC CONTACT INFORMATION FROM YOUR
OUTLOOK OR OTHER ELECTRONIC ADDRESS BOOK (E.G. NAME, ADDRESSES, PHONE NUMBERS)
FOR YOUR PERSONAL AND BUSINESS CONTACTS.  MOREOVER, THE COMPANY AGREES THAT UPON
YOUR TERMINATION, AND SUBJECT TO APPROPRIATE MONITORING OF THE PROCESS BY THE
COMPANY, YOU MAY COPY PERSONAL INFORMATION THAT YOU HAVE MAINTAINED ON THE FREE
STANDING BACK-UP HARD DRIVE IN YOUR OFFICE AND THAT THAT AFTER YOU DO SO, ALL
INFORMATION ON SUCH HARD DRIVE WILL BE DELETED.

 

9

--------------------------------------------------------------------------------


 


14.           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
WILL HAVE THE MEANINGS SET FORTH BELOW:


 


(A)           CAUSE.  “CAUSE” HAS THE MEANING GIVEN TO IT IN THE AMENDED CHANGE
IN CONTROL AGREEMENT.

 

Incapacity.  “Incapacity” means, provided that you have first exhausted your
entitlement to any applicable disability-related leaves of absence, your
inability to perform the essential functions, duties and responsibilities
contemplated under this Agreement, with or without reasonable accommodation, for
a period of more than 90 consecutive days due to physical or mental incapacity
or impairment.

 


15.           GENERAL PROVISIONS.


 


(A)           THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY BOTH OF US.

 


(B)           IN THE EVENT THAT ANY PROVISION OR PORTION OF THIS AGREEMENT IS
DETERMINED TO BE INVALID OR UNENFORCEABLE FOR ANY REASON, THE REMAINING
PROVISIONS OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT TO THE FULLEST
EXTENT PERMITTED BY LAW.

 


(C)           THIS AGREEMENT WILL BIND AND BENEFIT THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, BUT NONE OF YOUR RIGHTS OR OBLIGATIONS
HEREUNDER MAY BE ASSIGNED BY EITHER PARTY HERETO WITHOUT THE WRITTEN CONSENT OF
THE OTHER, EXCEPT BY OPERATION OF LAW UPON YOUR DEATH.

 


(D)           THIS AGREEMENT HAS BEEN MADE IN AND SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS OF ANY JURISDICTION.

 


(E)           NO FAILURE ON THE PART OF EITHER PARTY TO EXERCISE, AND NO DELAY
IN EXERCISING, ANY RIGHT OR REMEDY UNDER THIS AGREEMENT WILL OPERATE AS A
WAIVER; NOR WILL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT OR REMEDY PRECLUDE
ANY OTHER OR FURTHER EXERCISE OF ANY RIGHT OR REMEDY.

 


(F)            ANY NOTICE OR OTHER COMMUNICATION UNDER THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED GIVEN WHEN DELIVERED IN PERSON, BY OVERNIGHT COURIER
(WITH RECEIPT CONFIRMED), BY FACSIMILE TRANSMISSION (WITH RECEIPT CONFIRMED BY
TELEPHONE OR BY AUTOMATIC TRANSMISSION REPORT), OR UPON RECEIPT IF SENT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AS FOLLOWS (OR TO SUCH OTHER PERSONS
AND/OR ADDRESSES AS MAY BE SPECIFIED BY WRITTEN NOTICE TO THE OTHER PARTY):

 

10

--------------------------------------------------------------------------------


 

If to Angeion Corporation:

 

Angeion Corporation

Attention:  Sheryl A. Rapheal, Vice President Human Resources and Administration

350 Oak Grove Parkway

St. Paul, MN 55127

 

If to William J. Kullback:

 

William J. Kullback

18020 33rd Place North

Plymouth, MN 55447

 


(G)           THIS AGREEMENT, THE CHANGE-IN-CONTROL AGREEMENT AND THE STOCK
OPTION AGREEMENTS ANCILLARY HERETO, CONTAINS OUR ENTIRE UNDERSTANDING AND
AGREEMENT WITH RESPECT TO THESE MATTERS AND SUPERSEDES ALL PREVIOUS AGREEMENTS,
DISCUSSIONS, OR UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, BETWEEN OR ON THE SAME
SUBJECTS.

 


(H)           IN THE EVENT ANY PROVISION OF THIS AGREEMENT IS HELD
UNENFORCEABLE, THAT PROVISION WILL BE SEVERED AND SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINING PROVISIONS.  IN THE EVENT ANY PROVISION IS
HELD TO BE OVERBROAD, THAT PROVISION SHALL BE DEEMED AMENDED TO NARROW ITS
APPLICATION TO THE EXTENT NECESSARY TO RENDER THE PROVISION ENFORCEABLE
ACCORDING TO APPLICABLE LAW.

 


(I)            ALL TERMS OF THIS AGREEMENT INTENDED TO BE OBSERVED AND PERFORMED
AFTER THE TERMINATION OF THIS AGREEMENT WILL SURVIVE SUCH TERMINATION AND WILL
CONTINUE IN FULL FORCE AND EFFECT THEREAFTER, INCLUDING WITHOUT LIMITATION,
SECTION 7, CONSEQUENCE OF TERMINATION; SECTION 8, NO MITIGATION; SECTION 9,
PROPERTY RIGHTS, CONFIDENTIALITY, NON-SOLICIT AND NON-COMPETE PROVISIONS;
SECTION 10, ARBITRATION; SECTION 11, DEFINITIONS; AND SECTION 12, GENERAL
PROVISIONS.

 


(J)            THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY
AND IN NO WAY RESTRICT OR OTHERWISE AFFECT THE CONSTRUCTION OF THE PROVISIONS
HEREOF.  UNLESS OTHERWISE SPECIFIED HEREIN, REFERENCES IN THIS AGREEMENT TO
SECTIONS OR EXHIBITS ARE TO THE SECTIONS OR EXHIBITS TO THIS AGREEMENT.  THIS
AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH IS AN ORIGINAL
AND ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

If the foregoing correctly sets forth your understanding of our agreement,
please indicate so by signing and returning to us a copy of this letter.

 

 

Very truly yours,

 

 

 

ANGEION CORPORATION

 

 

 

 

 

 

 

Rodney A. Young, Chief Executive Officer

 

and President (date)

 

11

--------------------------------------------------------------------------------


 

Accepted and agreed to:

 

 

 

 

 

William J. Kullback

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

This General Release (“General Release”) is made and entered into by William J.
Kullback (“you”) and Angeion Corporation (the “Company”).

 

WHEREAS, you and Company are parties to an Employment Agreement, dated March 17,
2008, and a Change in Control Agreement to be June 17, 2008 (collectively, the
“Agreements”);

 

WHEREAS, under the terms of the Agreements, which you agree are fair and
reasonable, you agreed to enter into this General Release;

 

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
contained herein and in the Agreements, the parties agree as follows:

 

1.                                       GENERAL RELEASE OF THE COMPANY.  YOU
SETTLE AND WAIVE ANY AND ALL CLAIMS YOU HAVE OR MAY HAVE AGAINST THE COMPANY,
ITS SUBSIDIARIES, AFFILIATES, AND RELATED COMPANIES, AND ITS CURRENT OR FORMER
DIRECTORS, OFFICERS, ATTORNEYS, INSURERS, EMPLOYEES, CONTRACTORS, AND AGENTS
(COLLECTIVELY, THE “RELEASED PARTIES”) FOR ANY ACT OR OMISSION THAT HAS OCCURRED
UP THROUGH THE DATE OF EXECUTION OF THIS GENERAL RELEASE, INCLUDING BUT NOT
LIMITED TO, ANY AND ALL CLAIMS RESULTING FROM THE COMPANY’S HIRING OF YOU, YOUR
EMPLOYMENT WITH THE COMPANY OR THE CESSATION OF YOUR EMPLOYMENT WITH THE
COMPANY.

 

For the consideration expressed herein, you understand that while you retain the
right to pursue an administrative action through an agency such as the Equal
Employment Opportunity Commission (“EEOC”) or the Minnesota Department of Human
Rights (“MDHR”), you hereby release and discharge the Released Parties from all
liability for damages, affirmative or equitable relief, judgments, or attorneys’
fees whether brought by you or on your behalf by any other party, governmental
or otherwise.  Aside from the EEOC or MDHR, as discussed above, you agree not to
institute any claim for damages, affirmative or equitable relief, judgments, or
attorneys’ fees, nor authorize or assist any other party, to recover damages,
affirmative or equitable relief, judgments, or attorneys’ fees on your behalf
via administrative or legal proceedings against the Released Parties.

 

You do hereby release and discharge the Released Parties from any and all
statutory claims, including, but not limited to, any claims arising under or
based on Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq.; 42 U.S.C. § 1981; the Age Discrimination in Employment Act
(including The Older Worker Benefit Protection Act), 29 U.S.C. § 621 et seq.;
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.; the Fair Labor Standards Act, 29
U.S.C. § 201 et seq.; the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. § 1001 et seq.; the Minnesota Human Rights Act, Minn. Stat.
§363.01 et seq.; Minn. Stat. §181.81 and any other federal or state
constitutions; federal, state or local statute, or any contract, quasi contract,
common law or tort claims, whether known or unknown, suspected or unsuspected,
concealed or

 

13

--------------------------------------------------------------------------------


 

hidden, or whether developed or undeveloped, up through the date of your
execution of this General Release.

 

This General Release also specifically encompasses any and all claims grounded
in contract or tort theories, including, but not limited to: breach of contract 
(including but not limited to any claims that you may have under the
Agreements), tortious interference with contractual relations; promissory
estoppel; breach of the implied covenant of good faith and fair dealing; breach
of employee handbooks, manuals, or other policies; wrongful discharge; wrongful
discharge in violation of public policy; assault; battery; fraud; false
imprisonment; invasion of privacy; intentional or negligent misrepresentation;
defamation, including libel and slander, discharge defamation and
self-defamation; intentional or negligent infliction of emotional distress;
negligence; breach of fiduciary duty; negligent hiring, retention or
supervision; whistleblower claims; unpaid wages (including but not limited to
any claims for bonuses, severance and vacation pay) and any other contract or
tort theory based on either intentional or negligent conduct of any kind,
including any attorneys’ fees, liquidated damages, punitive damages, and any
costs or disbursements that could be awarded in connection with these or any
other common law claims.

 

It is a further condition of the consideration hereof and is your intention in
executing this General Release that the same will be effective as a bar as to
each and every claim, demand and cause of action herein above specified.  You
acknowledge that you may hereafter discover claims or facts in addition to or
different from those which you now know or believe to exist with respect to the
subject matter of this General Release and which, if known or suspected at the
time of executing this General Release, may have materially affected this
settlement.  Nevertheless, you hereby waive any right, claim or cause of action
that might arise as a result of such different or additional claims or facts. 
You acknowledge that you understand the significance and consequence of such
release and specific waiver.

 

You do not waive any claims that you may have which arise out of facts or events
that occur after the date on which you sign this General Release, claims for
indemnification, if applicable, or for compensation and benefits to which you
are eligible under your Amended Employment Agreement and your Amended Change-In
Control Agreement, or any benefit plan or program of the Company.

 

Notwithstanding any of the forgoing provisions, this General Release does not
apply to and does not modify, expand or reduce any obligation of the Company to
indemnify you from any claims arising out of the performance of your services as
an employee or officer of the Company to the fullest extent provided by
applicable law and under the Company’s by-laws, if broader than applicable law. 
Nothing herein is intended to expand, reduce or limit the Company’s obligations
to provide the benefit of insurance coverage maintained by the Company
(including D&O coverage) for you in connection with claims based on actions or
omissions of you during the period of your employment with the Company.

 

14

--------------------------------------------------------------------------------


 

2.                                       RESCISSION.  YOU HAVE BEEN INFORMED OF
YOUR RIGHT TO RESCIND THIS GENERAL RELEASE BY WRITTEN NOTICE TO THE COMPANY
WITHIN 15 CALENDAR DAYS AFTER YOU EXECUTE THIS GENERAL RELEASE.  YOU HAVE BEEN
INFORMED AND UNDERSTANDS THAT ANY SUCH RESCISSION MUST BE IN WRITING AND
DELIVERED TO THE COMPANY BY HAND, OR SENT BY MAIL WITHIN THE 15-DAY TIME
PERIOD.  IF DELIVERED BY MAIL, THE RESCISSION MUST BE:  (1) POSTMARKED WITHIN
THE APPLICABLE PERIOD AND (2) SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
TO ANGEION CORPORATION, ATTENTION:  CHAIRMAN OF THE BOARD OF DIRECTORS, 350 OAK
GROVE PARKWAY, ST. PAUL, MN  55127.  IF YOU RESCIND THIS GENERAL RELEASE, THE
COMPANY WILL HAVE NO OBLIGATIONS UNDER THE AGREEMENTS TO YOU OR TO ANYONE WHOSE
RIGHTS DERIVE FROM YOU.

 

3.                                       ACCEPTANCE PERIOD; ADVICE OF COUNSEL. 
THE TERMS OF THIS GENERAL RELEASE WILL BE OPEN FOR ACCEPTANCE BY YOU FOR A
PERIOD OF 21 DAYS FROM RECEIPT, DURING WHICH TIME YOU MAY CONSIDER WHETHER OR
NOT TO ACCEPT THIS GENERAL RELEASE.  YOU AGREE THAT CHANGES TO THIS GENERAL
RELEASE, WHETHER MATERIAL OR IMMATERIAL, WILL NOT RESTART THIS ACCEPTANCE
PERIOD.  YOU ARE HEREBY ADVISED TO SEEK THE ADVICE OF AN ATTORNEY REGARDING THIS
GENERAL RELEASE, WHICH YOU HAVE DONE.

 

4.                                       GENERAL RELEASE BY THE COMPANY.  THE
COMPANY SETTLES, RELEASES, AND WAIVES ANY AND ALL CLAIMS IT HAS OR MAY HAVE
AGAINST YOU FOR ANY ACT OR OMISSION THAT HAS OCCURRED UP THROUGH THE DATE OF
EXECUTION OF THIS GENERAL RELEASE, INCLUDING BUT NOT LIMITED TO ANY RELATING TO
OR ARISING OUT OF YOUR EMPLOYMENT WITH THE COMPANY OR YOUR SERVICE AS AN OFFICER
OR  DIRECTOR OF THE COMPANY, OR IN ANY OTHER CAPACITY WITH THE COMPANY.  THIS IS
A RELEASE OF ALL CLAIMS, WHETHER BASED ON CONTRACT, TORT, FEDERAL, STATE, OR
LOCAL STATUTE OR REGULATION OR UPON ANY OTHER THEORY.  IT IS FURTHER A RELEASE
OF ALL CLAIMS FOR RELIEF, INCLUDING BUT NOT LIMITED TO ALL CLAIMS FOR
COMPENSATORY, PUNITIVE, LIQUIDATED, AND ALL OTHER DAMAGES, PENALTIES, 
ATTORNEYS’ FEES, COSTS OR DISBURSEMENTS AND ALL OTHER EQUITABLE AND LEGAL RELIEF
THAT COULD BE AWARDED IN CONNECTION WITH THESE OR ANY OTHER CLAIMS.

 

It is a further condition of the consideration hereof and is the Company’s 
intention in executing this General Release that the same will be effective as a
bar as to each and every claim, demand and cause of action herein above
specified.  The Company  acknowledges that it  may hereafter discover claims or
facts in addition to or different from those which it now knows or believes to
exist with respect to the subject matter of this General Release and which, if
known or suspected at the time of executing this General Release, may have
materially affected this settlement.  Nevertheless, the Company hereby waives
any right, claim or cause of action that might arise as a result of such
different or additional claims or facts.  The Company acknowledges that it
understands the significance and consequence of such release and specific
waiver.

 

The Company does not waive any claims that it may have that arise out of facts
or events that occur after the date on which it signs this General Release,
including specifically claims for breach of your post termination obligations
under your Amended Employment Agreement and the Amended Change-In Control
Agreement.

 

5.                                       REPRESENTATION BY YOU.  YOU REPRESENT
AND WARRANT THAT YOU HAVE NOT ENGAGED IN ANY ACTIVITY WHICH WOULD CONSTITUTE
WILLFUL MISCONDUCT CONDUCT INCLUDING, BUT

 

15

--------------------------------------------------------------------------------


 

NOT LIMITED TO, FRAUD, KNOWING MATERIAL MISREPRESENTATION, OR KNOWING VIOLATION
OF ANY FEDERAL, STATE OR LOCAL LAW.  IN EXECUTING THIS GENERAL RELEASE, THE
COMPANY HAS RELIED ON THE REPRESENTATIONS BY YOU IN THIS PARAGRAPH 5.  THESE
REPRESENTATIONS ARE MATERIAL TERMS OF THIS GENERAL RELEASE.  YOU HEREBY
ACKNOWLEDGE AND STATE THAT YOU HAVE READ THIS GENERAL RELEASE.  YOU FURTHER
REPRESENT THAT THIS GENERAL RELEASE IS WRITTEN IN LANGUAGE WHICH IS
UNDERSTANDABLE TO YOU, THAT YOU FULLY APPRECIATE THE MEANING OF ITS TERMS, AND
THAT YOU ENTER INTO THIS GENERAL RELEASE FREELY AND VOLUNTARILY.

 

6.                                       GOVERNING LAW.  THE PARTIES AGREE THAT
MINNESOTA LAW WILL GOVERN THE CONSTRUCTION AND INTERPRETATION OF THIS GENERAL
RELEASE.

 

IN WITNESS WHEREOF, the parties have authorized, executed, and delivered this
General Release.

 

 

Dated:

 

 

 

 

 

 

  William J. Kullback

 

 

 

 

 

 

 

 

Dated:

 

 

  ANGEION CORPORATION

 

 

 

 

 

 

 

 

 

 

 

  By:

 

 

 

 

 

Its:

 

 

16

--------------------------------------------------------------------------------